 In the Matter of NEW ENGLAND FISH COMPANY OF OREGONandINTER-NATIONAL UNION OF OPERATING ENGINEERS, LOCAL UNION No. 87,AFFILIATED WITH THE A. F. OF L.Case No. R-5765.-Decided September 13, 1943Mr. Henry Goodrich,of Astoria, Oreg., for the Company.Mr. J. W. MacClements,of Portland, Oreg., for the OperatingEngineers.Mr. Henry Niemela,of Astoria, Oreg., for the CIO.Mr. Glenn L.'Moller,of counsel to the Board.DECISIONAN DORDERSTATEMENT OF THE CASEUpon petition duly filed by International Union of Operating En-gineers, Local Union No. 87, affiliated with the A. F. of L., hereincalled the Operating Engineers, alleging that a question affecting com-merce had arisen concerning the representation of employees of NewEngland Fish Company of Oregon, Astoria, Oregon, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before John E. Hedrick, TrialExaminer.Said hearing was held at Astoria, Oregon, on July 28y1943.The Company, the Operating Engineers, and Columbia RiverFishermen's Protective Union, C. I. 0., herein called the CIO, ap-peared, participated, and were afforded full opportunity to be heard, to,examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNew England Fish Company of Oregonis anOregon corporation, asubsidiary of the New England Fish Company.The principal office52 N. L.R. B., No. 90.552 NNEW ENGLAND FISH COMPANY OF OREGONI553and plant of the Company is at Astoria, Oregon, where it is engagedin the business of, cleaning and filleting fresh and frozen fish.No,canning is done at the Astoria plant.The Company maintains aplant atWinchesterBay, Oregon,where it cans crabs.It also has,fresh fish plants at Newport,Oregon, and Depot Bay, Oregon.Dur-ing the first 6 months of 1943, the Company handled at its Astoriaplant, the only operation here involved,8,000,000 pounds of fish, 95percent of which was shipped from the Astoria plant to points outside,the State of Oregon.The Company's operations at Astoria include-the operation of a cold storage department where the Company freezes,fish and manufactures ice for use in the other departments of the plant.We find that the Company is engagedin commercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers,Local Union No. 87,affiliated with the American Federation of Labor, is a labor organiza-tion, admitting to membership employees of the Company.Columbia River Fishermen's Protective Union, affiliated with theCongress of Industrial Organizations,is a labor organization,admit-ting to membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION IN ANAPPROPRIATE BARGAINING UNITThe Operating Engineers in its petition contends that all operating-engineers and apprentices in the employ of the Company at its Astoriaplant constitute an appropriate unit.The Company and the CIO takethe position that only an industrial unit is appropriate and contendfurther that an existing contract between the Company and the CIO,covering an industrial unit covers the employees here involved andis therefore a bar to this proceeding.Although the record is notclear with respect to the coverage of the contract, our decision in thiscase makes it unnecessary to decide whether or not the contract isa bar.The Company has five employees who devote varying portions oftheir time to the care and maintenance of the Company's refrigera-tion equipment.The Company's equipment is new and it is almostentirely automatic,requiring little attention.One of the five em=ployees mentioned above is a skilled engineer.He is in charge of the-refrigeration machinery and supervises the activities of the other four-men when their work relates to the operation of the machinery.Therecord indicates that he has authority to hire, so he would be ex-cluded from any bargaining unit which we might find appropriate.The remaining four employees,in addition to checking the tempera- t554DECISIONS,OF NATIONALLABOR RELATIONS BOARDture in the cold storage room, also haul ice about the plant, a commonlaboring function, and act as watchmen.Only about one-third oftheir time is spent at the functions which it is contended makes themoperating engineers. It is apparent, therefore, that these men can justas reasonably be classified as watchmen or as laborers.On the basisof the record before us, we find that the employees here involved donot constitute a distinguishable or identifiable craft unit.Accordingly, we find that no question has arisen concerning therepresentation of employees of the Company in an appropriate unit.The petition for investigation and certification of representatives willbe dismissed.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesfiled by International Union of Operating Engineers, Local UnionNo. 87, affiliated with the A. F. of L., be, and it hereby is, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.